Citation Nr: 1001808	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-03 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the Veteran's claim of 
entitlement to service connection for schizophrenia.


FINDINGS OF FACT

1.  In a decision dated December 2000, the RO denied service 
connection for schizophrenia.

2.  The evidence received since the December 2000 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for 
schizophrenia.


CONCLUSIONS OF LAW

1.  The December 2000 decision of the RO, which denied 
service connection for schizophrenia, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2009).  

2.  The evidence received since the December 2000 RO 
decision, which denied service connection for schizophrenia, 
is not new and material and the claim for service connection 
for schizophrenia is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in August 2004 and November 2004, as well as a 
February 2009 Supplemental Statement of the Case.  These 
letters informed the Veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining VA medical records.  Consequently, the Board finds 
that the duty to notify and assist has been satisfied, as to 
the issues on appeal.

Historically, the Board notes that the Veteran's claim of 
entitlement to service connection for schizophrenia was 
originally denied by a June 1977 RO decision, and confirmed 
by a December 1978 RO decision.  The Veteran's claim was 
denied at that time because, although he was shown to have 
schizophrenia in service, the evidence showed that the 
Veteran had this disability prior to service, and while he 
was found to have had a temporary exacerbation of it in 
service, this disability was not found to have been 
permanently aggravated in service.  The Veteran continued to 
pursue this claim, and was again denied service connection 
for it many times over the years, including a last final 
denial by the RO in December 2000.

As the Veteran did not perfect an appeal of this December 
2000 decision, it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2009).  

Since this decision is final, the Veteran's current claim of 
service connection for schizophrenia may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for schizophrenia.  In this regard, the 
Board again points out that the Veteran's claim was 
previously denied not because there was no evidence that the 
Veteran had schizophrenia in service, but because the medical 
evidence of record showed that the Veteran had a diagnosis of 
schizophrenia prior to service, and the medical evidence of 
record did not show that the Veteran's schizophrenia was 
permanently aggravated in service.  While the Veteran has 
submitted evidence which continues to show his ongoing 
treatment for schizophrenia, no new medical evidence has been 
submitted showing that his schizophrenia was permanently 
aggravated in service.

The Board does note a January 2008 letter from a private 
physician pertaining to the Veteran.  In that letter, the 
physician indicates that the Veteran reported to him that he 
had some psychiatric symptoms and treatment prior to service, 
however, the Veteran felt that the military environment 
aggravated his condition.  The examiner noted that the 
Veteran reported that he had significant psychotic symptoms 
while on active duty and had required treatment since that 
time.  The Board notes that this statement is from a 
physician who has treated the Veteran only since 2005, 28 
years since his separation from service, and this physician 
clearly indicates that he is simply relaying the history of 
the Veteran's illness as told to him by the Veteran, and not 
offering his own medical opinion.  As such, the Board does 
not find this letter to be new and material. 

The Board recognizes the numerous statements the Veteran has 
written and submitted into evidence as part of his claim, 
however, it notes that the Veteran's opinion as to medical 
matters, no matter how sincere, has only minimal probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Furthermore, lay assertions 
are insufficient to reopen a claim under 38 U.S.C. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Therefore, with no new and material evidence having been 
submitted, the Veteran's application to reopen his claim of 
entitlement to service connection for schizophrenia remains 
denied.


ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for schizophrenia is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


